Caston, P. J. A. D.
(concurring in part and dissenting in part). I agree with the majority that the trial judge erred *114in admitting into evidence the admission made by J. P. B. at the session held at Highfields on December 18, 1974 and that the adjudication of delinquency must be reversed as to him. This statement and the more detailed confessions he ultimately made were highly incriminatory. However, given as they were in the context of what may be described as a custodial setting, they were inadmissible under the principles of the Miranda doctrine.
Since the court is in agreement on this conclusion, considerations of judicial restraint would dictate that we express no opinion as to whether the statement could perhaps also have been excluded for reasons of fundamental fairness and due process. On this score, the majority expresses as a general proposition that where the State exacts information under a promise or assurance of confidentiality it cannot, consistent with due process and fundamental fairness, violate that confidentiality and defeat the expectations raised by its promise by using the information in a criminal trial as incriminatory evidence against the one who offered it.
The accuracy of such an all-embracing pronouncement as a statement of the law in this area is hardly demonstrable. Statements of this kind have no place in a complex and developing field of law and may only serve to frustrate the ends of justice under circumstances which may arise in the future and which we cannot now envision.
The strong reasons of constitutional dimension which preclude the admission of J.B.’s incriminating statements have no application, however, to A.T., and I would affirm as to him.
Recall that the questioning of A.T. came about as a result of J.B.’s implicating him in the mugging, not as a result of police harassment. It should be noted also that A.T. himself acknowledged on vow dire that he had been involved with J.B. in another mugging. At the time of the sentence he was in the ninth grade at junior high school. His probation report reveals that he was on probation at that time for an*115other offense and that he had also been adjudicated a delinquent on a variety of serious charges.
Recall also that A.T. had been given the Miranda warnings before he was first questioned at the State Police Barracks; that the police then attempted to contact his mother; that he was again given the Miranda warnings; that efforts were still being made to reach his mother, and that A.T. was so informed. Trooper Graham testified also that he informed A.T. that ho did not have to take the polygraph test and could wait for his parents. It should be noted also that when A.T. was informed that J.B. had implicated him as an accomplice, the thrust of his position was not that he was not involved in the venture, but that J.B. alone had done the actual beating of the victim.
The trial judge, after a voir dire, excluded the statements which A.T. had made earlier in conjunction with the administration of the polygraph test. However, on the basis of the evidence before him he determined that the later written statement, made in the presence of A.T.’s parents after they, too, had been given the benefit of the Miranda warnings, was not tainted by the earlier statement and the circumstances surrounding it. He found that a sufficient interval had elapsed in which the juvenile had been given the benefit of parental guidance and in which his constitutional rights had been recognized.
However, based upon its own review of the evidence, and from a cold record, the majority has come to an opposite and totally unwarranted conclusion. That conclusion reflects a misconception of this court’s appellate function. In doing so it has ignored determinations and findings of fact which were peculiarly within the province of the trial judge and fully supported by the evidence which he heard from witnesses whose demeanor he had ¡the opportunity of observing.
There was actually nothing in the record to suggest that A.T. was coerced or overborne in any way. Indeed, the record points to the contrary. Although he was in custody for a few hours and given the polygraph test and questioned *116while efforts were being made .to contact his mother, the juvenile does not claim that he was subjected to oppression or abuse. The questioning was not continuous or badgering. In fact, it was interrupted by coffee breaks, opportunities for smoking and dinner.
It will be recalled that when the troopers arrived back at Port Norris Mrs. T. requested and received permission to speak to her son alone. The record is not clear as to the exact language of the discussion which took place between the troopers, A.T. and his mother at that time, or in exactly what sequence the various parts of it occurred. It seems clear, at least, that both A.T. and his mother claimed that A.T. told his mother the troopers had said there was a body found close by the Marina Bar and that he said to his mother: “I ain’t never robbed nobody down at the Marina Bar.”
An important part of A.T.’s testimony is the claim that Trooper Graham was present and overheard the conversation between A.T. and his mother. Graham testified to the contrary — that he took them to a separate room and was not in the room at the time. Graham stated that Mrs. T. came out of the room where she had been closeted with her son and said, “He will tell you the truth now.”
The suggestion made by A.T. that the trooper overheard the conversation that took place between him and his mother because Graham was in the hallway outside the door is not corroborated by A.T.’s mother. Significantly, she was unable to recall whether the door to the room she and her son were in was open or closed. If Graham’s testimony is accepted that A.T. had an opportunity to talk in private with his mother and outside of Graham’s hearing, it negates any idea that A.T. was denied the benefit of the independent advice of the one most in a position to render it. It also refutes any suggestion that improper coercion or. psychological pressure played a part in his ultimate decision to make the statement.
*117Tending to support the trial judge’s conclusion that the statement was knowingly and voluntarily made and untainted, is the fact that Mrs. T. consented to its making and was present when it was given. Miranda warnings were given when she was present and before A.T. began to make the statement. A.T.’s father and a Mrs. Bell, a friend of the family, also came to the station while A.T. was in the midst of making the statement. The father was advised of the situation and the Miranda warnings were repeated still once again, this time in the presence of the father. A.T. continued to make the statement while the father remained. A.T. acknowledged in writing that he received the warnings, as did both parents and Mrs. Bell.
Against this factual background I see no basis whatsoever for substituting this court’s determination for that of the trial judge that the statement was knowingly and voluntarily given. Here the trial judge had the benefit of hearing the extensive testimony of the juvenile and the other witnesses, and the opportunity of observing their conduct and assessing their credibility. That determination, supported as it is by the record, is entitled to great weight and ought not be disturbed.
The majority’s further conclusion that the adjudication of delinquency as to A.T. cannot stand because his confession lacked sufficient corroboration represents in my view an interpretation of the corroboration doctrine which is consonant with neither the law nor the facts in the present case. The corroboration rule, to the extent it has been adopted in New Jersey, does not require that there be corroborating evidence tending to prove the actual crime. It requires only that there be corroborating evidence sufficient to establish the overall reliability of the confession. In State v. Lucas, 30 N. J. 37 (1959), referred to in the majority opinion, the court reviewed the history of the doctrine, noting that it has evolved from widely reported instances in England and the United States where individuals had confessed to murder and were hanged solely on the basis of their con*118fessions, only to have the alleged victim turn up. “very much alive.”
The Lucas court noted (at 57) that “[t]he evil at which the corroboration rule was aimed was not that the death which was confessed to was in fact accidental rather than felonious, but rather that there was, in fact, no death at all,” and that this objection was “overcome by the requirement that the State prove independently of the confession only the fact of loss or injury.”
After a further review of the arguments concerning the quantum and quality of proof required according to different views, the court announced this guiding principle:
* * * No greater burden should be required of the State than independent corroborative proof tending to establish that when the defendant confessed he was telling the truth, plus independent proof of the loss or injury., [at 58]
The present case presents no difficulty with respect to the loss or injury. The victim’s remains were found in the marsh and there was medical testimony that his death resulted from a fall on or blow to the left side of the head. The victim’s body was found in the immediate area of the juvenile’s home and near the Marina Bar.
Examination of A.T.’s statement reveals that it was not simply a pro forma one consisting of a naked confession of guilt. It is in narrative form, in a style and language appropriate to the author’s background. It contains details which are internally consistent and which bespeak authenticity hardly capable of fabrication. Theoretically, of course, A.T. could have fabricated some of the statement merely upon his hearing of the discovery of the body. However, considered against the backdrop of circumstances shown by the entire record, his statement bears the unmistakable ring of truth — this wholly aside from any reference to the damning and vivid corroborating details set forth in J.B.’s statements and A.T.’s earlier statement.
*119In my estimation there was more than sufficient corroborating evidence tending to establish that the juvenile was telling the truth when he made the statement. See State v. Lucas, supra. What the court said in Lucas has special application to the present circumstances:
Confessions, like other admissions against interest, stand high in the probative hierarchy of proof. It is for this reason that the law imposes various safeguards designed to assure that the confession is true. Bui safeguards for the accused should not be turned into obstacles whereby the guilty can escape just punishment. * *• * [30 N. J. at 57-58; emphasis supplied]